DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  The preliminary amendment filed 4/22/20 has been entered.  Claims 16-30 are pending.
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
3.	The IDS filed 4/22/20 has been considered.
4.	The disclosure is objected to because of the following informalities:
A.	Page 11, line 7 “segments 31” should be --segments 32-- (see Fig. 4).
B.	Page 11, lines 16-24, the description is confusing since it refers to “segments 32” and “segment 29” as well as “object(s) 29”.  The description should be consistent with what is shown in Fig. 4.
Appropriate correction is required.
5.	Claim 30 is objected to because of the following informalities:  
At line 4 “synchronization” should be --synchronizing-- to be grammatically correct.  Appropriate correction is required.
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 18, the claim is unclear as to the nexus (structural relationship) between the elements recited in claim 16 and a carrier platform constructed as a measuring vehicle or a track-bound vehicle equipped with sensors.
B.	 As per claim 19, the claim is unclear as to the nexus (structural relationship) between the elements recited in claim 16 and a flying carrier platform or a drone equipped with sensors. 
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18, 20, 22 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 2010/0004804).
A.	As per claim 16, Anderson discloses:
A system (Fig. 1) for navigating within a track network, the system comprising: 
a system central (22) for administering network data representing a model of the track network; 
a track maintenance machine (14) for treating track sections of the track network, said track maintenance machine including a navigation device (18, 20) for processing navigation data derived from the network data; 
a communication device (24) for data exchange between said system central and said navigation device; 
at least one movable or stationary carrier platform (16) having sensors (17; [0025-0027]) for collecting raw data representing characteristic information of the track network; and 
a big data framework (22; Fig. 4; [0037-0043]) disposed in said system central for evaluating the raw data and synchronizing the raw data with the network data.
B.	As per claims 17 and 18, as noted above whereby the carrier platform including sensors is associated with a track-bound vehicle (Fig. 1).
C.	As per claim 20, as above whereby the track network is represented as a graph (Fig. 2) having a series of blocks (objects) along the track rail (edge).
D.	As per claims 22 and 30, as noted above with regards to a system for navigating within a track network whereby the system uses on-board sensors to acquire data regarding the track characteristics associated with a location provided from the navigation device and transmitting the information to a system center to analyze the data to update the status of the track network (Fig. 4).
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19  is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2010/0004804) in view of Fahmy (US 2016/0159381).
	As per claim 19, Anderson is applied as noted above for claim 16 whereby the sensors for collecting data about the track network are disposed on the track-bound vehicle (Fig. 1).  The claimed invention differs in that a flying platform or drone equipped with sensors is also provided.  Fahmy is in the same field of endeavor of inspecting track networks (Abs.; Fig. 3).  Fahmy discloses many of the features found in Anderson with the added use of a drone to provide additional information [0022-0023].  One of ordinary skill in the railway inspection arts prior to the effective filing date of the claimed invention would have found it obvious to include a similar capability in the system of Anderson because it would have provided a view of the track structure from above the tracks, thus providing a more comprehensive view of the tracks relative to the surrounding environment.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
10.	Claims 21 and 23-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In particular, Cooper et al. (US 2014/0156123) discloses a track-bound vehicle which carries sensors for collecting track data and transmits the data along with location information to a central station (Fig. 1).  The remaining cited references are of general background interest.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661